DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-9, 12-16 is/are rejected on the ground of nonstatutory double patenting as being  unpatentable over claim 1, 5-11, 14, 23, 24-25 of U.S. Patent No. 11445313 (US Application No. 16612633) in view of Sabin (2015/0271608). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example: 
17884130
11445313
a hearing assistance system comprising: a hearing assistance device configured to reproduce sounds and to assist a person to hear the sounds; and a computing device in communication with the hearing assistance device; the computing device including a processor configured to implement a hearing device configuration component that configures the hearing assistance device for the person; the hearing device configuration component interacting with the hearing assistance device to: implement a hearing assessment on the person using the hearing assistance device, the hearing assessment including generation of hearing assessment sounds of defined frequencies at the hearing assistance device and recording responses from the person; and configure the hearing assistance device using the responses from the person; the hearing device configuration component producing hearing assessment sound generation commands and sending the sound generation commands to the hearing assistance device; and the hearing assistance device configured to use the sound generation commands to generate the hearing assessment sounds during the hearing assessment.

Patent ‘313 does not teach the audiogram data. 

Sabin teaches audiogram data (para. 0036-0037, audiogram fitting process) used to configure and set the audio device. 

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known audiogram technique would have yielded the predictable result in the hearing system. 
  

1. A system for configuring a hearing device, the system comprising: a hearing device configuration component arranged to produce hearing device configuration data indicative of configuration settings for a hearing device that will cause the hearing device to assist hearing of a person; the hearing device configuration component obtaining information indicative of inherent capabilities of the hearing device; the hearing device configuration data comprising: device configuration data produced by the hearing device configuration component using the obtained information indicative of inherent capabilities of the hearing device, the device configuration data used to configure the hearing device in consideration of performance capabilities of the hearing device; and user configuration data produced using an audiogram associated with the person, the audiogram representative of the hearing capabilities of the person; and the hearing device configuration component arranged to configure the hearing device using the device configuration data and the user configuration data so that the hearing device is configured to assist the hearing of the person according to the inherent capabilities of the hearing device and the hearing capabilities of the person.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sabin (US Publication No. 2015/0271608).
 	Regarding claim 1-2, 8-9, teaches a hearing assistance system comprising: a hearing assistance device (105A-D; 104, 106, 108, 110) configured to reproduce sounds and to assist a person to hear the sounds; and a computing device (122) in communication with the hearing assistance device; the computing device including a processor (128) configured to implement a hearing device configuration component (para. 0038-0039; fitting processing components) that configures the hearing assistance device for the person; the hearing device configuration component interacting with the hearing assistance device to: implement a hearing assessment on the person using the hearing assistance device, the hearing assessment including generation of hearing assessment sounds of defined frequencies at the hearing assistance device and recording responses from the person; and configure the hearing assistance device using the responses from the person; the hearing device configuration component producing hearing assessment sound generation commands and sending the sound generation commands (para. 0040) to the hearing assistance device; and the hearing assistance device configured to use the sound generation commands to generate the hearing assessment sounds during the hearing assessment.
  
  	Regarding claim 3, Sabin teaches a system as claimed in claim 2, wherein the system is arranged to query the hearing assistance device for the device capabilities (para. 0041-0045; snapshots used to determine current state of the hearing device and environment). 
 
 	Regarding claim 4, Sabin teaches a system as claimed in claim 2, wherein the system is arranged to enable an operator to manually enter the device capabilities (para. 0066; user interface).
  
Regarding claim 5, Sabin teaches a system as claimed in claim 2, wherein the system is arranged to retrieve the device capabilities associated with the hearing device from a storage device (130; database; storage in the hearing device 104, 106, 110; storage in handheld device, 102). 
 
 	Regarding claim 6, Sabin teaches a system as claimed in claim 5, wherein the system is arranged to query the hearing assistance device to obtain identification information indicative of the type of hearing assistance device (para. 0041-0045; snapshots used to determine current state of hearing device and environment), and to use the identification information to retrieve the device capabilities associated with the hearing assistance device from the storage device (para. 0049-0064; snapshot data and stored data are retrieved).  

 	Regarding claim 7, Sabin teaches a system as claimed in claim 2, wherein the device capabilities include any one or more of device frequency range, maximum gain, type of ear tip fitted, and whether the hearing assistance device is an open or closed fit device (para. 0040, 0044, 0058-0063; frequency, gain hearing device identification).
  
  	
 	Regarding claim 12, Sabin teaches a hearing assistance system comprising: a hearing assistance device (102, 104, 106, 110) configured to reproduce sounds and to assist a person to hear the sounds; and a computing device (122; para. 0038-0039; fitting process components) in communication with the hearing assistance device; the computing device including a processor (128) configured to implement a hearing device configuration component that configures the hearing assistance device for the person; the hearing device configuration component interacting with the hearing assistance device to: implement a hearing assessment on the person using the hearing assistance device (para. 0036-0037, audiogram fitting process), the hearing assessment including generation of hearing assessment sounds of defined frequencies at the hearing assistance device and recording responses from the person; and configure the hearing assistance device using the responses from the person (127, 129; para. 0040; parameter information); wherein the system is configured to assess the level of background ambient noise prior to implementation of a hearing assessment and determine whether the level of background ambient noise is sufficiently low to carry out the hearing assessment (para 0044; determine noise attributes).  

 	Regarding claim 13, Sabin teaches a hearing assistance system comprising: a hearing assistance device (102, 104, 106, 110) configured to reproduce sounds and to assist a person to hear the sounds; and a computing device (122; para. 0038-0039; fitting process components) in communication with the hearing assistance device; the computing device including a processor (128) configured to implement a hearing device configuration component that configures the hearing assistance device for the person; the hearing device configuration component interacting with the hearing assistance device to: implement a hearing assessment on the person using the hearing assistance device (para. 0036-0037, audiogram fitting process), the hearing assessment including generation of hearing assessment sounds of defined frequencies at the hearing assistance device and recording responses from the person; and configure the hearing assistance device using the responses from the person; wherein the system is arranged to generate hearing assessment sounds consistent with the capabilities of the hearing assistance device.  

 	Regarding claim 14, Sabin teaches a system as claimed in claim 13, wherein the system is arranged to query the hearing assistance device for the device capabilities (para. 0041-0045; snapshots used to determine current state of the hearing device and environment).
  
 	Regarding claim 15, Sabin teaches a system as claimed in claim 14, wherein the system is arranged to query the hearing assistance device to obtain identification information indicative of the type of hearing assistance device (para. 0041-0045; snapshots used to determine current state of hearing device and environment), and to use the identification information to retrieve the device capabilities associated with the hearing assistance device from a storage device (para. 0049-0064; snapshot data and stored data are retrieved).  
  
 	Regarding claim 16, Sabin teaches an apparatus capable of performing a method of configuring a hearing assistance device comprising: providing a hearing assistance device (102, 104, 106, 108, 110) configured to reproduce sounds and to assist a person to hear the sounds; connecting the hearing assistance device in communication with a computing device (122; para. 0038-0039; fitting process components) implementing a hearing assessment on the person using the hearing assistance device by: producing hearing assessment sound generation commands (para. 0040) at the computing device, the hearing assessment sound generation commands indicative of hearing assessment sounds of defined frequencies sending the sound generation commands from the computing device to the hearing assistance device; generating hearing assessment sounds at the hearing assistance device using the sound generation commands and recording responses from the person to the generated hearing assessment sounds; and configuring the hearing assistance device using the responses from the person.  

 	
Allowable Subject Matter
Claim(s) 10-11, 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 17, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653